Citation Nr: 9932142	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.


REMAND

In a statement submitted in May 1999, the veteran indicated 
that he desired to appear at a personal hearing before a 
traveling member of the Board.  Pursuant to 38 C.F.R. § 
20.700 (1999), a hearing on appeal will be granted if an 
appellant, or an appellant's representative acting on his or 
her behalf, expresses a desire to appear in person.  The 
Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  See 38 U.S.C.A. § 
7107(b) (West 1991 & Supp 1999).  Because the Board may not 
proceed with an adjudication of the veteran' claim without 
affording him an opportunity for the hearing he requested, a 
remand is required.

The Board also notes that the veteran was initially 
represented in this case by Disabled American Veterans.  In a 
signed statement submitted in July 1998, the veteran 
indicated that he no longer wished to be represented by that 
organization.  That same month, the veteran executed a VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, in which he designated The 
American Legion as his new accredited representative in this 
case.  However, in a letter dated in February 1999, a 
representative of The American Legion indicated that this 
organization was unable to accept representation of the 
veteran in this case.  See 38 C.F.R. § 20.608 (1999).  
Thereafter, in May 1999, a letter was submitted to the RO by 
a "veterans claims officer" in which that claims officer 
indicated that he was assisting the veteran in his appeal.  
The Board notes that the street address reported for this 
claims officer is the same address that the veteran reported 
for The American Legion in his VA Form 21-22.  However, there 
is no other indication in the record that this letter is from 
The American Legion.  

Therefore, the Board finds that clarification is necessary as 
to whether the veteran is currently being represented by The 
American Legion or by another service organization or 
individual.  The Board further believes that if the veteran 
is in fact currently being represented by The American 
Legion, then the submission of another VA Form 21-22 is 
necessary.  That is, the Board believes that the previous VA 
Form 21-22 was invalidated by The American Legion's February 
1999 withdrawal.  See 38 C.F.R. § 20.608.  If the veteran 
wishes to obtain representation by another service 
organization or individual, then it is necessary that he 
complete the proper form.  See 38 C.F.R. §§ 20.602 and 20.603 
(1999).

Thus, to ensure full compliance with due process 
requirements, this case is remanded for the following 
actions:

1.  The RO should contact the veteran and 
determine which individual or 
organization, if any, he desires to act 
as his representative.  If a power of 
attorney is not currently filed in favor 
of such individual or organization, the 
veteran should be furnished with a VA 
Form 21-22 and appropriate instructions 
for that purpose.  If a representative is 
designated, the designated representative 
should be provided an opportunity for 
review of the veteran's claims folder.

2.  The RO should schedule the veteran 
for a travel board hearing in Los 
Angeles, California.  Appropriate 
notification should be given to the 
veteran and his representative, if any, 
and such notification should be 
documented and associated with the 
veteran's claims folder.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



